Citation Nr: 0030545	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-45 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an extension of the veteran's delimiting date 
for receiving education assistance benefits under Chapter 34, 
Title 38, United States Code.

(The issues of entitlement to service connection for 
psoriasis, and entitlement to an effective date earlier than 
January 1, 1996, for pension benefits have been addressed by 
separate decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to January 1975.  

This appeal arises from a March 1990 decision of the 
Washington, DC, regional office (RO) which determined that 
the veteran was not entitled to an extension of his 
eligibility for education benefits under Chapter 34, Title 
38, United States Code.  A notice of disagreement was 
received from the veteran in September 1990.  The statement 
of the case was issued in June 1993.  The veteran's 
substantive appeal was received in July 1993.  During the 
pendency of this appeal, the veteran relocated to upstate New 
York.  Jurisdication over the matter was therefore 
transferred to the Buffalo, New York, RO.

The matter was remanded by the undersigned in April 1998 for 
the purpose of affording the veteran an opportunity to appear 
before a Veterans Law Judge at the local RO.  In June 1998, 
the veteran, through his representative at that time, 
informed the RO that he wished to withdraw his request for a 
Travel Board hearing.  At the veteran's request, a personal 
hearing before a Hearing Officer was subsequently held in 
July 1998.  The matter has been returned to the Board of 
Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veteran had active military service from September 
1970 to January 1975.

2.  In September 1989, the veteran filed a request to extend 
the delimiting date for receiving educational assistance unde 
Chapter 34, Title 38, United States Code; the record 
indicates that, at that time, the veteran was not enrolled in 
any type of education program, and it has not been contended 
otherwise.

3.  The entire Chapter 34 educational benefits program 
expired, by operation of law, on December 31, 1989.


CONCLUSION OF LAW

There is no legal basis for payment of Chapter 34, Title 38, 
United States Code, education assistance benefits after 
December 31, 1989.  38 U.S.C.A. § 3462(e) (West 1991); 38 
C.F.R. § 21.1042(a)(2) (as in effect prior to May 24, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active military service from September 20, 
1970, to January 16, 1975.  He applied for Chapter 34 
benefits in September 1989.  He indicated that the time 
period for his eligibility for educational benefits had 
expired.  He asked for an extension of the delimiting period.  
Recognizing that a long time had passed since he had last 
been in school, the veteran indicated that he was ready and 
willing to continue with his education.  He said he believed 
that some opportunity for education benefits was still 
available to him until December 1989.  

In a March 1990 decision letter, the veteran was advised that 
his claim was denied.  He appealed this determination.  At 
his personal hearings conducted in October 1996 and July 
1998, and in statements received from him during the course 
of this appeal, the veteran reported that he had attended 
college between 1976 and 1977.  He said he had received his 
education under the "GI Bill".  He stated he had begun to 
experience problems in school, and subsequently left.  He 
asserted his psychiatric disability hindered his ability to 
re-enroll and, thus, to fully utilize the benefits available 
to him under Chapter 34.  The veteran maintained that his 
life, as well the lives of his wife and children, would be 
bettered if he was allowed to continue his education.

Based upon his active service through January 16, 1975, the 
veteran was legally eligible to receive up to 45 months of 
Chapter 34 educational benefits, provided he used such 
benefits before January 16, 1975 (10 years following his 
separation from active military service).  38 U.S.C.A. § 3462 
(West 1991).

The governing statutory scheme provides that no educational 
assistance shall be afforded an eligible veteran beyond the 
date ten years after the veteran's last discharge or release 
from active duty after January 31, 1955.  38 U.S.C.A. 
§ 3462(a)(1) (West 1991).  There is a provision in the law 
for an eligible veteran who was prevented from initiating or 
completing a chosen program of education within such time 
period, because of a physical or mental disability which was 
not the result of such veteran's own willful misconduct, 
which allows an extension of the delimiting date.  38 
U.S.C.A. § 3462(a) (West 1991).  However, the entire Chapter 
34 program expired on December 31, 1989.  38 U.S.C.A. § 
3462(e) (West 1991); 38 C.F.R. § 21.1042(a)(2) (as in effect 
prior to May 24, 1996).  In that regard, as of May 24, 1996, 
the Federal regulations dealing with the administration of 
the Chapter 34 program (38 C.F.R. §§ 21.1020-21.1025 and §§ 
21.1040-21.1045) were rescinded, because they no longer had 
any legal effect, as no Chapter 34 benefits could be 
authorized for training after December 31, 1989.  See 61 Fed. 
Reg. 26107-08 (May 24, 1996).

The veteran maintains that he should be entitled to receive 
the remainder of his Chapter 34 educational benefits because 
circumstances beyond his control, to include the symptoms of 
his mental illness, prevented him from using them during his 
allotted 10-year period.  As noted above, under the law, the 
only circumstances under which he could receive an extension 
of his delimiting date would be if he had been prevented from 
initiating or completing his chosen program of education 
within the allowed period because of a physical or mental 
disability.  However, without deciding whether or not the 
veteran was prevented from completing his chosen program of 
education due to his mental disability, the Board notes that 
the record does not show, and the veteran has not contended, 
for that matter, that he was enrolled in any type of 
education program on or around the date he filed for benefits 
(September 1989).  The veteran repeatedly indicated that he 
wanted his Chapter 34 benefits for education that he hoped to 
pursue in the future. 

As discussed above, there is no statutory or regulatory 
provision that would permit entitlement to educational 
assistance benefits under Chapter 34, Title 38, United States 
Code, beyond December 31, 1989.  In cases such as this, where 
the law, and not the evidence, is dispositive, the claim 
should be denied because of the lack of legal merit.  Sabonis 
v. Brown, 6 Vet.App. 426, 430 (1994).  

Hence, the Board concludes that the veteran's claim for 
entitlement to education assistance benefits under Chapter 
34, Title 38, United States Code, lacks legal merit under the 
law and must be denied.  38 U.S.C.A. § 3462 (West 1991).

Finally, the Board notes that the veteran's primary motive in 
seeking an extension of the delimiting for receiving 
education assistance benefits under Chapter 34, Title 38, 
United States Code appears to have been an effort to obtain 
educational assistance.  It is also observed that that the 
veteran is currently in receipt of a 100 percent schedular 
rating for service-connected paranoid schizophrenia.  In 
light of the foregoing, the RO is hereby requested to contact 
the veteran and to ascertain whether he wishes to pursue 
vocational rehabilitiational benefits under Chapter 31, Title 
38, United States Code.


ORDER

Entitlement to an extension of the veteran's delimiting date 
for receiving education assistance benefits under Chapter 34, 
Title 38, United States Code, is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 


